DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendment was received on 12/11/20 and has been entered and made of record. Currently, claims 1-18 are pending.

Drawings

The drawings were received on 12/11/20.  These drawings are accepted.
Applicant’s amendment to Fig. 1 has overcome the objection set forth in the previous Office Action and has therefore been withdrawn.

Response to Arguments

Applicant's arguments filed 12/11/20 have been fully considered but they are not persuasive. 
The applicant asserts Kanda (US 2014/0225972) fails to disclose a first media sensor disposed downstream of the print head in the print direction at a predetermined distance from the print head, wherein the first media sensor is configured to generate a first signal indicative of a position of the plurality of labels on the media path and upon detecting the at least one of the 100 located downstream from thermal head 61 (para 63). Kanda also discloses sensor unit 100 detects the mark PM when feeding and print operation are performed thus controlling the positioning along the transport direction of the print receiving tape 3A. As a basic setting the print receiving tape 3A is positioned in the initial position at the start of production of the print label T. Hence, a label to be printed is aligned with the thermal print head when in an initial, print start, position (para 64). Kanda further discloses after the roll 3 is mounted with the tape tip end 13a protruding further toward the frontward side than the above described cutting blade position (refer to FIG. 15B), the print-receiving tape 3A is fed frontward (in the forward direction). Then, once the mark PM is detected by the sensor unit 100 (refer to FIG. 15C), the feeding in the forward direction by the platen roller 66 is stopped. At the above described moment that the feeding is stopped, the amount of frontward protrusion of the print-receiving tape 3A from the cutting blade position is equivalent to the amount of length of a distance (Lm'-Ld). Hence, in the same manner as described above, the platen roller 66 is driven in the direction reverse to the driving during the above described forward direction feeding and, as shown in FIG. 15D, the print-receiving tape 3A is fed by a reverse distance (Lm'-Ld) in the above described reverse direction toward the rear, and stopped. With this arrangement, the tape tip end 13a of the print-receiving tape 3A is accurately positioned in the above described cutting blade position (equivalent to the first initial position) (paras 118-119). Since the cutting blade position is equivalent to the initial position the label must be aligned with the thermal print head.

Claim Rejections - 35 USC § 102

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 7, 9-11, 13, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanda et al. (US 2014/0225972).
Regarding claim 1, Kanda discloses a printer apparatus comprising: 
a printer housing having at least a printer media output (see Figs. 1 and 2 and para 37, label printer 1 includes a housing 2); 
a media hub configured to receive a media roll and supply a media from the media roll along a media path in a print direction to the printer media output, wherein the media includes a plurality of labels (see Fig. 2 and paras 45-46, roll storage part 4 stores a media roll 3); 
a print head disposed adjacent to the media path and is downstream of the media hub in the print direction, wherein the print head is configured to print content on the plurality of labels (see Fig. 3 and paras 53-56, thermal print head 61 prints content on the media roll labels); 
a first media sensor disposed downstream of the print head in the print direction at a predetermined distance from the print head, wherein the first media sensor is configured to generate a first signal indicative of a position of the plurality of labels on the media path (see Fig. 3 and paras 51-52 and 63-64, sensor unit 100 includes a media sensor that determines media roll location, direction, and size); and 
a processor (see para 59, CPU 120) communicatively coupled to the media hub, the first media sensor and the print head, wherein the processor is configured to: 
cause the media hub to retract the media in a retract direction along the media path, wherein the retract direction is opposite to the print direction (see paras 69-72 and 91-92, when sensor unit 100 detects a PM mark the media roll is driven in a reverse direction); 
100 detects a PM mark the media roll is driven in a reverse direction until a predefined distance is covered allowing for the cutting blade 8 to be utilized); and 
upon detecting the at least one of the leading edge or the trailing edge of the label, cause the media to retract by at least the predetermined distance to align the label with the print head (see paras 69-72, 91-92, and 118-119, when sensor unit 100 detects a PM mark the media roll is driven in a reverse direction a predefined distance, the ending position being a position aligned with the thermal print head and is also a cutting blade position).
Regarding claim 11, Kanda discloses a method for operating a printer apparatus comprising a print head, the method comprising:  
54H0062614-US causing, by a processor, a media hub of the printer apparatus to retract a media in a retract direction along a media path (see paras 69-72 and 91-92, when sensor unit 100 detects a PM mark the media roll is driven in a reverse direction); 
causing, by the processor, a first media sensor to generate a first signal indicative of a position of a plurality of labels on the media along the media path (see Fig. 3 and paras 51-52 and 63-64, sensor unit 100 includes a media sensor that determines media roll location, direction, and size); 
monitoring, by the processor, the first signal received from the first media sensor, during the retraction of the media along the media path, to detect at least one of a leading edge or a trailing edge of a label of the plurality of labels (see paras 69-72 and 91-92, when sensor unit 100 detects a PM mark the media roll is driven in a reverse direction until a predefined distance is covered allowing for the cutting blade 8 to be utilized); and 
upon detecting the at least one of the leading edge or the trailing edge of the label, causing, by the processor, the media hub to retract the media by at least a predetermined 100 detects a PM mark the media roll is driven in a reverse direction a predefined distance, the ending position being a position aligned with the thermal print head and is also a cutting blade position).
Regarding claim 7, Kanda further discloses a tear bar positioned proximal to the printer media output and is positioned downstream of the first media sensor, wherein the tear bar is configured to facilitate tearing of the plurality of labels outputted from the printer media output (see Fig. 1 and paras 43, 47, and 57, cutting blade 8 is a tear bar).
Regarding claims 9 and 17, Kanda further discloses wherein the processor is further configured to: 
determining a label length of the plurality of labels (see Fig. 5 and paras 63-64, a length of a label on the media roll is determined using sensor unit 100); 
determine whether the media hub has received a new media roll based on one or more parameters associated with the new media roll, wherein the new media roll includes new media that further includes a plurality of new labels (see paras 65 and 69-72, the media roll 3 can be removed and replaced, this causes the sensor unit 100 to detect the new media roll PM marks to determine the length, direction, and size of the labels); 
based on determining that the media hub receives the new media roll, cause the new media in the new media roll to retract along the media path in the retract direction until a trailing edge of a new label is detected based on the first signal (see paras 65, 69-72, 80, 88, and 91-92, when sensor unit 100 detects a PM mark the media roll is driven in a reverse direction a predefined distance);  53H0062614-US 
based on detection of the trailing edge of the new label, cause the new media to retract along the media path in the retract direction until a first distance traversed by the new media is equal to the label length prior to a leading edge of the new label is detected based on the first 100 detects a PM mark the media roll is driven in a reverse direction a predefined distance); 
upon determining that the first distance traversed by the new media is equal to the label length, retract the new media until the leading edge of the new label is detected by the processor based on the first signal (see paras 65, 69-72, 80, 88, and 91-92, when sensor unit 100 detects a PM mark the media roll is driven in a reverse direction a predefined distance); 
determine a second distance that the new media traversed after the new media has traversed by the label length and before the leading edge of the new label is detected by the processor based on the first signal (see paras 65, 69-72, 80, 88, and 91-92, when sensor unit 100 detects a PM mark the media roll is driven in a reverse direction a predefined distance); and 
modify the label length by the second distance (see paras 65, 69-72, 80, 88, and 91-92, the sensor unit 100 detects the new media roll PM marks to determine the length, direction, and size of the labels and modifies the distance accordingly).  
Regarding claims 10 and 18, Kanda further discloses wherein the processor is further configured to: 
determine a label length of the plurality of labels (see Fig. 5 and paras 63-64, a length of a label on the media roll is determined using sensor unit 100); 
determine whether the media hub has received a new media roll based on one or more parameters associated with the new media roll, wherein the new media roll includes new media that further includes a plurality of new labels (see paras 65 and 69-72, the media roll 3 can be removed and replaced, this causes the sensor unit 100 to detect the new media roll PM marks to determine the length, direction, and size of the labels); 
based on determining that the media hub receives the new media roll, cause the new media in the new media roll to retract along the media path in the retract direction until a trailing edge of a new label is detected based on the first signal (see paras 65, 69-72, 80, 88, and 91-100 detects a PM mark the media roll is driven in a reverse direction a predefined distance); 
based on detection of the trailing edge of the new label, cause the new media to retract along the media path in the retract direction until a leading edge of the new label is detected based on the first signal, prior to a distance traversed by the new media is equal to the label length (see paras 65, 69-72, 80, 88, and 91-92, when sensor unit 100 detects a PM mark the media roll is driven in a reverse direction a predefined distance); 
determining a first distance that the new media traversed after the detection of the trailing edge and before the detection of the leading edge based on the first signal (see paras 65, 69-72, 80, 88, and 91-92, when sensor unit 100 detects a PM mark the media roll is driven in a reverse direction a predefined distance); and 
modify the label length as the first distance (see paras 65, 69-72, 80, 88, and 91-92, the sensor unit 100 detects the new media roll PM marks to determine the length, direction, and size of the labels and modifies the distance accordingly).
Regarding claim 13, Kanda further discloses causing, by the processor, the print head to print content on the label (see paras 53-56 and 72, thermal print head 61 prints content on the media roll labels).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kanda as applied to claims 1 and 11 above, and further in view of Osakama (US 2006/0044381).
Kanda does not disclose expressly a second media sensor disposed upstream of the print head along the media path with respect to the print direction, wherein the second media sensor is configured to generate a second signal indicative of the position of the plurality of labels on the media path.
Osakama discloses a second media sensor disposed upstream of the print head along the media path with respect to the print direction, wherein the second media sensor is configured to generate a second signal indicative of the position of the plurality of labels on the media path (see paras 24 and 27-29, a first sensor 7 located upstream of the thermal print head 5 senses detection marks 13).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the two sensors, one upstream and one downstream of the print head, as described by Osakama, with the system of Kanda.
The suggestion/motivation for doing so would have been to provide more accurate detection of media roll location thereby increasing system efficiency.
Therefore, it would have been obvious to combine Osakama with Kanda to obtain the invention as specified in claims 2 and 12.

Claims 3-5 and 14-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kanda as applied to claims 1 and 13 above, and further in view of Oshino et al. (US 2004/0057768).
3, Kanda does not disclose expressly an image verifier housing disposed in the printer housing, wherein an image capturing device and the first media sensor are disposed in 52H0062614-US the image verifier housing, wherein the image capturing device is configured to capture an image of the printed content.
Oshino discloses an image verifier housing disposed in the printer housing, wherein an image capturing device and the first media sensor are disposed in 52H0062614-US the image verifier housing, wherein the image capturing device is configured to capture an image of the printed content (see paras 54, 60, 68, 75-76, and 84-85, scanner 2 captures an image of a printed label and verification section controller 64 verifies the captured image).
Regarding claim 14, Kanda does not disclose expressly causing, by the processor, an image capturing device to capture an image of the printed content on the label; and verifying, by the processor, the printed content based on the captured image.
Oshino discloses causing, by the processor, an image capturing device to capture an image of the printed content on the label; and verifying, by the processor, the printed content based on the captured image (see paras 54, 60, 68, 75-76, and 84-85, scanner 2 captures an image of a printed label and verification section controller 64 verifies the captured image).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the image capture device and verification controller, as described by Oshino, with the system of Kanda.
The suggestion/motivation for doing so would have been to provide accurately printed labels on a media roll thereby increasing user friendliness and overall system efficiency.
Therefore, it would have been obvious to combine Oshino with Kanda to obtain the invention as specified in claims 3 and 14.

Regarding claim 4, Oshino further discloses wherein the processor is communicatively coupled to the image capturing device, wherein the processor is further configured to verify the 2 captures an image of a printed label and verification section controller 64 verifies the captured image).  
Regarding claim 5, Oshino further discloses wherein in an instance in which the verification of the printed content fails, the processor is configured to cause the media to retract along the media path (see paras 84-90, when verification fails the label is retracted and overwritten).
Regarding claim 15, Oshino further discloses determining, by the processor, the verification of the printed content fails; and causing, by the processor, the media hub to retract the media along the media path (see paras 84-90, when verification fails the label is retracted and overwritten).

Claims 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kanda and Oshino as applied to claim 3 above, and further in view of Osakama (US 2006/0044381).
 Regarding claim 6, Kanda and Oshino do not disclose expressly wherein the first media sensor is positioned in the image verifier housing such that the first media sensor is positioned upstream of the image capturing device along the media path with respect to the print direction, wherein a first distance between the print head and the first media sensor along the media path is shorter than a second distance between a second media sensor and the print head along the media path.
Osakama discloses wherein the first media sensor is positioned in the image verifier housing such that the first media sensor is positioned upstream of the image capturing device along the media path with respect to the print direction, wherein a first distance between the print head and the first media sensor along the media path is shorter than a second distance between a second media sensor and the print head along the media path (see paras 24 and 27-29, a first sensor 7 located upstream of the thermal print head 5 senses detection marks 13).

The suggestion/motivation for doing so would have been to provide more accurate detection of media roll location thereby increasing system efficiency.
Therefore, it would have been obvious to combine Osakama with Kanda and Oshino to obtain the invention as specified in claim 6.

Claims 8 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kanda as applied to claims 1 and 13 above, and further in view of Komori et al. (US 4,437,757).
Kanda does not disclose expressly wherein the processor is configured to cause the media to retract along the media path in response to elapsing of a predefined time period.
Komori discloses wherein the processor is configured to cause the media to retract along the media path in response to elapsing of a predefined time period (see col 23 lines 25-45, after a predetermined time, the timing members are operated to stop the register rolls, whereupon the leading edge of a subsequent copy sheet strikes these rolls to form a loop; thereafter the paper feed signal is cut off to stop the paper feed, whereupon the register rolls reverse their directions of rotation to start the copy sheet nipped there between, in this way, paper feed can be effected with accurate timing).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the retracting after an elapsed period of time, as described by Komori, with the system of Kanda.
The suggestion/motivation for doing so would have been to provide ensure proper placement of the media roll label, decreasing the possibility of print errors, thereby increasing system efficiency.
8 and 16.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408.  The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARK R MILIA/             Primary Examiner, Art Unit 2677